Olivee, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the instant appeals to reappraisement consists of imitation pearl necklaces exported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including cost of all containers and coverings and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States was 5per necklace.
That on or about the date of exportation of such merchandise to the United States the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade, packing included, was no higher.
IT IS FURTHER STIPULATED AND AGREED that the instant appeals to reappraisement are submitted on this stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 5}í cents per necklace, packed, United States currency.
Judgment will be rendered accordingly.